Exhibit 10.1

TRUMP ENTERTAINMENT RESORTS, INC.

2005 INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD AGREEMENT

[REFERENCE NO. 001]

SECTION 1. GRANT OF RESTRICTED STOCK AWARD

Trump Entertainment Resorts, Inc. (the “Company”) hereby grants to [grantee]
(the “Grantee”), on [grant date], [number of granted shares] shares of common
stock of the Company, par value $.001 per share, subject to the restrictions set
forth in this Agreement (the “Restricted Stock”) and pursuant to the terms and
conditions set forth in this Agreement and the Trump Entertainment Resorts, Inc.
2005 Incentive Award Plan (the “Plan”). Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to them in the Plan.

SECTION 2. RESTRICTIONS AND RISK OF FORFEITURE

During the applicable restricted period specified in Section 3 of this
Agreement:

(a)         the Restricted Stock may not be sold, assigned, pledged or otherwise
disposed of or encumbered, and any attempt to do so will be null and void; and

(b)         the Restricted Stock may be forfeited as provided in Section 4 of
this Agreement.

SECTION 3. THE RESTRICTED PERIOD

The restricted period on the Restricted Stock will commence on the Grant Date
and will expire in two equal increments, six months and twelve months after the
Grant Date.

SECTION 4. FORFEITURE OF RESTRICTED STOCK

(a)         Until the applicable restricted period specified in Section 3 of the
Agreement has expired, the Restricted Stock will be forfeited if the Grantee’s
service as a member of the Company’s Board of Directors terminates for any
reason.

(b)         Notwithstanding 4(a) above, in the event of a Change in Control all
restrictions on the Restricted Stock shall lift and the restricted period shall
end immediately upon a Change in Control. For the purposes of this Section 4(b),
“Change in Control” means (i) the acquisition, including a Change of Control
with Special Circumstances (as defined below), by any person, entity or group,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”), (excluding, for this purpose, (A) the Company
or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company or (B) Donald J. Trump or any entity wholly-owned by him), of beneficial
ownership, (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of



--------------------------------------------------------------------------------

50% or more of either the then outstanding shares of common stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors; (ii) individuals who,
as of the date hereof, constitute the Board of Directors (the “Board”) of the
Company (as of the date hereof the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; (iii) consummation of (A) a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities, or (B) a
liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company; or (iv) if employed by or a
director of only one operating affiliate of Trump Entertainment Resorts
Holdings, L.P. (“TERH”), the sale or transfer of control over (whether by merger
or otherwise) the TERH affiliate owned casino hotel at which an officer is
employed. A “Change of Control with Special Circumstances” shall mean the
acquisition by Donald J. Trump or any entity wholly-owned by him of 50% or more
of either the then outstanding shares of common stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors.

SECTION 5. SHAREHOLDER STATUS

During the applicable restricted period, Grantee will have customary rights of a
shareholder with respect to the Restricted Stock, including the rights to vote
and to received dividends on the Restricted Stock, subject to the restrictions
set forth herein and possible events of forfeiture.

SECTION 6. FORM OF SHARES

The Restricted Stock and shares with respect to which the restricted period has
expired shall be held in book-entry form and recorded in the books of the
Company (or as applicable, its transfer agent or stock plan administrator).

SECTION 7. GOVERNING LAW

This Agreement is governed by the laws of the State of Delaware.

 

2



--------------------------------------------------------------------------------

SECTION 8. PLAN GOVERNS

This grant is subject to the terms of the Plan, which are hereby incorporated by
reference. In the event of a conflict between the terms of this Agreement and
the Plan, the Plan shall be the controlling document.

 

  Trump Entertainment Resorts, Inc. By:        [                 ]

 

Agreed and Accepted

 

 

 

Dated:

 

3